Citation Nr: 0822176	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-16 873	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury of the feet.

2.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling from February 28, 2003.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1952 to 
November 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2003 and January 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  

The issue of a higher initial evaluation for PTSD is 
addressed in the REMAND portion of the decision below.


FINDING OF FACT

The veteran does not have residuals of a cold injury of the 
feet that are related to military service.


CONCLUSION OF LAW

The veteran does not have residuals of a cold injury of the 
feet that are the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2003 and July 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issue and the 
text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
secured an examination in furtherance of his claim.

The veteran contends that he is entitled to service 
connection for residuals of frozen feet because he served as 
a combat medic in Korea in temperatures 30 degrees below zero 
and colder.

The veteran's SMRs are negative for any treatment or 
complaints related to the veteran's feet, and the November 
1954 separation examination noted a normal clinical 
evaluation for the feet.

The veteran was afforded a VA examination in September 2003.  
At this examination, the veteran reported that he was never 
seen for frostbite while in the military and recalled no 
specific instance of cold injury; however, he stated that he 
was frequently cold while on patrol in Korea.  The veteran 
noted that currently he experienced numbness in his feet 
which he thought might possibly be the result of that cold 
exposure in the past.  He denied any portion of time while in 
Korea where he had swelling of his feet, blistering or other 
skin changes.  He denied any amputation or difficulty 
ambulating, and noted that he had never sought any care for a 
cold injury while in the military, and had not sought 
treatment for a cold injury or residuals since service.  The 
veteran denied a history of a cold feeling in his feet, and 
reported that the burning paresthesias in his feet had caused 
associated sleep disturbance, and noted that he had increased 
burning pain when he was sedentary, either lying or sitting 
down with less problem when he was walking.  The veteran 
reported no increased sensitivity to cold during the winter 
time, and noted no Raynaud's phenomenon.

On examination, the examiner noted that the veteran had no 
evidence of frost bite scars, and no history of edema or 
changes in the color of the skin on his feet.  The examiner 
also noted that the veteran had no history of arthritis, 
although he was presumed to have degenerative joint disease 
which was responsible for the pain in his lower extremities.  
The examiner reported that the lower extremities had no hair 
growth below the level of the knees, and dorsalis pedis and 
posterior tibial pulses were bilaterally present and normal 
at +2/4.  The examiner noted that the skin on the feet was 
normal, with no atrophy; however, no hair growth was noted.  
Further, the examiner reported that the skin was somewhat 
cool, dry, with good capillary refill.  There was no edema, 
ulceration, scars on either foot, or skin atrophy, and the 
texture of the skin was normal.  

Examination of the toenails revealed thickening and distorted 
growth on the distal half of the great toenails bilaterally, 
and noted that the remainder of the toes were normal.  
Neurologic examination revealed that the veteran had 
decreased deep tendon reflexes for both patella and Achilles 
tendons.  He had complaints of numbness, and burning 
sensation in the feet, at the level of the ankles; and 
decreased sensation to light touch to the level of the knees 
with decreased sharp/dull discrimination to the level of the 
knees bilaterally.  The examiner also noted that the veteran 
had no discernable stiffness in any joints potentially 
affected by cold injury; however, motion of the foot caused 
an increase in the veteran's subjective complaint of burning 
sensation in the feet, and the examiner noted no deformity or 
swelling of any of the joints, and stated that there was no 
evidence of tissue loss on any of the digits of either foot.  
X-rays of the feet were noted to be normal, other than noting 
an old fifth metatarsal fracture on the left foot.  The 
examiner diagnosed the veteran with peripheral neuropathy 
involving the lower extremities preferentially, and opined 
that in terms of the veteran's current foot disability, and 
its relationship to military service, the veteran's current 
condition was not more likely than not related to his 
military service, explaining that the veteran related no 
history of acute cold injury while in the service and 
currently demonstrated evidence of peripheral neuropathy 
which involved areas proximal to any likely site of cold 
injury.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

In this case, the veteran's service medical records contain 
no indication of a specific incident involving a cold injury, 
and do not contain treatment or complaints related to the 
veteran's feet that could possibly be related to cold injury.  
Further, the veteran's November 1954 discharge examination 
revealed a normal clinical evaluation for the veteran's feet, 
and the first post-service diagnosis of any specific 
disability, (beyond references in the outpatient treatment 
records to ingrown toenails), was not until the September 
2003 examiner diagnosed the veteran with peripheral 
neuropathy of the lower extremities, many decades after the 
veteran's discharge.  The Board finds that this lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (it is proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ("negative evidence" could be 
considered in weighing the evidence).  Lastly, the Board 
notes that there is no medical evidence of record linking the 
veteran's currently diagnosed peripheral neuropathy of the 
lower extremities to military service.  In fact, the 
September 2003 VA examiner specifically opined that the 
veteran's current disability was not more likely than not 
related to his military service, explaining that the veteran 
related no history of acute cold injury while in the service, 
and currently demonstrated evidence of peripheral neuropathy 
which involved areas proximal to any likely site of cold 
injury.  The Board notes that the record does not contain a 
medical opinion which contradicts this examiner's findings.

Although the examiner referred to the possibility of a 
relationship to military service as being "not more likely 
than not," which does not specifically address the question 
of whether the disability was as likely as not related to 
service, the examiner gives cogent reasons for concluding 
that the medical probability of a relationship was in fact 
very low.  Such a conclusion is consistent with the record, 
which does not show disability for many years, and is 
consistent with the explanation given by the examiner 
himself, namely that medical findings were not consistent 
with the veteran having experienced a cold injury.  The Board 
therefore concludes that it is reasonable to infer that the 
medical probability of a relationship between current 
disability and military service is low, i.e., less than 50 
percent.

In summary, although the veteran is currently diagnosed with 
peripheral neuropathy of the lower extremities, there is no 
evidence of in-service incurrence or aggravation, no evidence 
of continuity of symptomatology following discharge, and no 
competent evidence of record medically relating any current 
foot disability, including peripheral neuropathy, to military 
service.  Absent a medical opinion in the record attributing 
his currently diagnosed peripheral neuropathy to cold injury 
in service, the veteran's service connection claim must be 
denied.  A preponderance of the evidence is against the 
claim.

Although the veteran contends that he has a current foot 
disability that is related to service, there is no 
indication, and he does not contend, that he has any 
education, training, or experience that would make him 
competent to render medical opinions concerning etiological 
relationships.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2007).


ORDER

Entitlement to service connection for residuals of a cold 
injury of the feet is denied.


REMAND

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of this issue requires consideration of the 
rating to be assigned effective from the date of award of 
service connection--in this case, February 28, 2003.

The veteran contends that his PTSD symptoms are more severe 
than his current 30 percent evaluation contemplates because 
he experiences chronic insomnia, nightmares, suicidal 
thoughts, short and long-term memory loss, and difficulty 
completing daily tasks.

The veteran was afforded a VA examination in September 2003.  
At this examination, the examiner reported that the veteran's 
thought process was very tangential and circumstantial and 
noted that he frequently needed to be redirected.  The 
examiner noted that the veteran's eye contact was good, 
although he was rather disheveled, but denied hallucinations, 
delusions or paranoia, and denied suicidal or homicidal 
ideations.  The examiner noted that the veteran was oriented 
in all spheres, and his memory was intact for immediate, 
recent and remote events.  The veteran denied any ritualistic 
or obsessive behavior, and noted that he had a couple of 
panic attacks per month that lasted about 45 minutes.  The 
veteran also described frequent irritability, and denied any 
recent impaired impulse control problems, and the examiner 
noted that the veteran reported some meaningful interpersonal 
relationships.  The examiner provided an Axis I diagnosis of 
PTSD, dysthymia, generalized anxiety disorder, alcohol 
dependence, reportedly in full remission, and benzodiazepine 
dependence, current, and an Axis II diagnosis of personality 
disorder, not otherwise specified.  The examiner provided a 
global assessment of functioning (GAF) score of 60, and 
explained that the veteran seemed to have a significant 
degree of probable pre-existing generalized anxiety disorder 
and Axis II pathology, combined with his substance abuse 
issue, which clouded his other Axis I diagnoses.

The record also contains outpatient treatment records dated 
from June 2004 through June 2007 from the Cincinnati VA 
medical center, (VAMC), including January 2007, and April 
2007 notations diagnosing the veteran with PTSD, assigning a 
GAF of 60, and noting that he had limited social support, and 
chronic anxiety.  These treatment records also contain PTSD 
notes dated in August and September of 2004, noting that the 
veteran was neatly groomed, alert, and fairly bright, but a 
little anxious, with no suicidal ideation, and stated that 
his thoughts were organized.

Although the record contains recent outpatient treatment 
notes from the Cincinnati VA medical center, (VAMC), these 
treatment notes are inadequate for rating purposes because 
the notes do not adequately address the veteran's current 
level of disability in the context of the diagnostic rating 
criteria.  Specifically, although certain symptomatology 
relevant to the diagnostic rating criteria were addressed, 
such as anxiety symptoms and hygiene, the Board finds that 
these recent records do not address enough of the pertinent 
diagnostic criteria to allow for an accurate assessment of 
the current severity of the veteran's PTSD.  In fact, the 
most recent medical evidence of record related to the 
veteran's current level of disability is the report of the 
September 2003 VA examination.  As this information is now 
almost five years old, the Board finds that it is inadequate 
for the purpose of evaluating the veteran's current degree of 
disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (the statutory duty to assist includes the conduct of 
a thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one); Schafrath v. Derwinski, 1 Vet. App. 589, 
595  (1991) (where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted).  The Board will therefore remand to seek 
current relevant treatment records, and to afford the veteran 
a new VA examination in order to determine his current degree 
of disability.

Accordingly, the case is REMANDED to the Agency of Original 
Jurisdiction, (AOJ) for the following actions:

1.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including any 
additional records from the Cincinnati 
VAMC dated from July 2007 onward, which 
may contain treatment reports regarding 
the veteran's PTSD.  If the records 
cannot be obtained, the veteran and his 
representative should be notified and 
given an opportunity to obtain the 
records.

2.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the current level of disability caused by 
the veteran's service-connected PTSD.  
The claims folder, including a copy of 
this remand, must be made available to 
and reviewed by the examiner.  The 
examiner should make findings necessary 
to apply the rating criteria.  A global 
assessment of functioning (GAF) score 
should be assigned, and the examiner 
should explain its meaning in the context 
of the rating criteria.  If psychiatric 
disorder other than PTSD is diagnosed, to 
the extent feasible, the examiner should 
describe the effect of PTSD only.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  Consideration should be given 
to the possibility of "staged" ratings.  
See Fenderson, supra.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AOJ.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


